Citation Nr: 1014608	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a substantive appeal received on March 9, 2004, 
was timely filed.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder and, if 
so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a cervical spine disorder 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran served on active duty in the military from August 
1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) 
originated from October 2002, April 2004 and March 2005 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

As support for his claims, the Veteran testified at a hearing 
at the RO in November 2008.  The undersigned Veterans Law 
Judge of the Board presided.  This type of hearing is also 
commonly referred to as a Travel Board hearing.  During the 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. §§ 
20.800, 20.1304 (2009).

In March 2009 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, to provide 
the Veteran notice required by the Veterans Claims Assistance 
Act (VCAA).  The AMC's remand and rating development team at 
the RO in Huntington, West Virginia, provided this VCAA 
notice in a May 2009 letter, gave the Veteran and his 
representative time to submit additional evidence and/or 
argument in response, and continued to deny the claims in a 
supplemental statement of the case (SSOC) issued in August 
2009.  So the case is again before the Board.

In this decision, the Board is reopening the claims for 
service connection for low back and cervical spine disorders 
on the basis of new and material evidence.  However, the 
Board is then remanding these claims to the RO via the AMC 
for still further development before readjudicating these 
claims on their underlying merits, i.e., on a de novo basis.


FINDINGS OF FACT

1.  An October 2002 rating decision denied the Veteran's 
claims for service connection for low back and cervical spine 
disorders.  The RO sent him a letter in November 2002 
notifying him of that decision and apprising him of his 
procedural and appellate rights.

2.  In response, the Veteran submitted a timely notice of 
disagreement (NOD) in April 2003.

3.  The RO then sent him a statement of the case (SOC) in 
November 2003.

4.  However, the RO did not receive his substantive appeal 
(VA Form 9) within the next 60 days, rather, not until March 
9, 2004, so he did not complete this necessary final step to 
perfect a timely appeal to the Board.

5.  But additional evidence since received is not duplicative 
or cumulative of evidence previously considered and relates 
to unestablished facts necessary to substantiate these claims 
for low back and cervical spine disorders.




CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal in 
response to the RO's October 2002 denial of his claims for 
service connection for low back and cervical spine disorders, 
so that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.202, 20.300, 20.302, 20.303, 
20.304, 20.305, 20.306 (2009).

2.  New and material evidence since has been received, 
however, to reopen these claims.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2004 and January 2005, and more recently in May 2009 
(following and as a result of the Board's March 2009 remand).  
The letters informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.

The most recent May 2009 letter also complied with Dingess by 
discussing the downstream disability rating and the effective 
date elements of the claims.  See Dingess/Hartman and 
Hartman, supra.  As well, that May 2009 letter informed the 
Veteran of what would constitute new and material evidence to 
reopen his previously denied, unappealed claims for service 
connection, including specifying the reasons and bases for 
the prior denial of his claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  See, too, VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).  And the Board is reopening his claims, 
regardless, to this holding in Kent is ultimately 
inconsequential.  Further, that May 2009 letter apprised the 
Veteran of the requirements for filing a timely appeal to the 
Board.  See 38 C.F.R. §§ 20.200, 20.300, 20.301, 20.302, 
20.303, 20.304, 20.305, 20.306 (2009).

The Board had directed that he receive this necessary VCAA 
notice when remanding his appeal in March 2009, so the 
provision of this required notice in that May 2009 letter 
means there was substantial compliance with this remand 
directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, since providing that VCAA notice in May 2009, the 
AMC's remand and rating development team has readjudicated 
the claims in the August 2009 SSOC - including, as already 
mentioned, considering additional evidence received in 
response to that additional notice and since the initial 
rating decision at issue and SOC.  It is worth reiterating 
this because if, as here, there was no VCAA notice provided 
prior to the initial adjudication of the claim, or for 
whatever reason the notice provided was inadequate or 
incomplete, this timing error may be effectively "cured" by 
providing any necessary notice and then going back and 
readjudicating the claim, including in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of his claim.  In other 
words, this timing error in the provision of the notice is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records, private medical 
records, VA treatment records, and lay statements in support 
of his claims.

According to 38 C.F.R. § 3.159(c)(4)(C)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen a previously denied, unappealed claim.  But, here, 
there is indeed this required new and material evidence 
concerning the claims for service connection for low back and 
cervical spine disorders.  So after reopening these claims, 
the Board is then remanding them to the RO via the AMC to 
schedule an examination for a medical nexus opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also deserves mentioning that, in response to the most 
recent May 2009 VCAA notice letter, the Veteran indicated in 
June 2009 that he was enclosing all remaining information or 
evidence that will support his claims or had no other 
information or evidence to give VA to support his claims.  He 
therefore asked for a decision on his claims as soon as 
possible.  Hence, as no additional evidence is forthcoming, 
the duty to assist has been satisfied.

Whether the Veteran filed a Timely Substantive Appeal in 
Response to an October 2002 RO Decision Denying his Claims 
for Service Connection for Low Back and Cervical Spine 
Disorders

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  
A substantive appeal consists of a properly completed VA Form 
9 or other correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2009).



After the Veteran receives the SOC, he must file a formal 
appeal within sixty days from the date the SOC was mailed or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did 
not perfect appeal by timely filing substantive appeal, 
RO rating decision became final).  

A Veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2009).

Turning now to the relevant procedural history of this 
particular case.  The RO denied the Veteran's claims for 
service connection for low back and cervical spine disorders 
in a rating decision dated in October 2002.  The RO sent the 
Veteran a letter in November 2002 notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  In April 2003, in response, he filed a timely NOD.  
So the RO sent him a SOC in November 2003, in the process 
also notifying him of the need to still file a substantive 
appeal (VA Form 9 or equivalent) within a time limit to 
complete the final step necessary to perfect his appeal to 
the Board.  Specifically, he was told in the November 28, 
2003, correspondence accompanying the SOC that he had 60 days 
from the date of that SOC or the remainder of the 
one-year period from the date he was notified of the 
determination being appealed to file his substantive appeal, 
whichever was longer.  And as the 60 days from the date of 
the SOC was longer, he thus had until January 28, 2004, to 
file an appeal.  But the RO did not receive his substantive 
appeal (VA Form 9) until March 9, 2004, so well beyond that 
expiration date for perfecting a timely appeal.

In an April 2004 letter, the RO informed the Veteran that his 
substantive appeal was not timely filed and, therefore, that 
the record on his appeal was closed.



Later in April 2004, in response, the Veteran submitted a NOD 
concerning this preliminary issue of whether he had filed a 
timely substantive appeal.  A SOC on the issue of timeliness 
was sent to him in September 2004, and he submitted his 
substantive appeal on this timeliness issue to the RO in 
October 2004, in response, to perfect his appeal of this 
preliminary timeliness issue to the Board.

The Board's March 2009 remand, in part, was to provide the 
Veteran notice of these several applicable statutes and 
regulations governing the filing of a timely substantive 
appeal, so he in turn would not be prejudiced and have the 
opportunity to present additional evidence and/or argument 
showing he indeed filed a timely substantive appeal.  He has 
not, however, presented any additional evidence suggesting he 
did.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the 
appeal similarly involved the question of whether the 
requirement that a claimant file a timely substantive appeal 
under 38 U.S.C. § 7103(d)(3) is a jurisdictional predicate to 
the Board's adjudication of a matter, particularly in light 
of the Supreme Court's decision in Bowles v. Russell, 551 
U.S. 2005 (2007), which held that jurisdictional time periods 
for taking an appeal may not be extended for equitable 
reasons (i.e., equitably tolled).

In distinguishing Bowles, the U. S. Court of Appeals for 
Veterans Claims (Court or CAVC) held that section 7105(d)(3) 
does not operate as a jurisdictional bar precluding the 
Board's consideration of an appeal where the substantive 
appeal is untimely.  The CAVC specifically noted that, while 
section 7105(d)(3) provides that the agency or original 
jurisdiction "may" close a case if a substantive appeal 
is not timely filed, such action is discretionary, not 
mandatory.  Given the permissive nature of section 
7105(d)(3), including express authority to grant 
indeterminate extensions of time, the CAVC held that VA may 
waive its objection to an untimely substantive appeal, and 
that the Board may properly adjudicate a matter where there 
has been such waiver because the 60-day filing period is not 
jurisdictional in nature.  While the Board's regulations 
refer to the timely filing of a substantive appeal as 
constituting a jurisdictional question, the CAVC stated that 
it need not provide any deference to this interpretation 
given that the statute is clear on its face.

Here, though, the Board is exercising this discretionary 
authority not to find the Veteran's March 2004 substantive 
appeal as timely filed - especially since, as mentioned, the 
Board remanded this case in March 2009 partly to give him an 
opportunity to present evidence indicating he filed a timely 
substantive appeal.  So he has received the required notice 
(governing statutes and regulations, etc.) and been given an 
opportunity to be heard on this preliminary timeliness issue.  
Moreover, the Board is reopening his claims anyway on the 
basis of new and material evidence since received, so even 
concluding that he did not perfect a timely appeal of that 
earlier October 2002 decision concerning these claims will 
not prevent these claims from being readjudicated on their 
underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The finality of that prior decision, however, will 
potentially affect any effective date assigned in the event 
service connection eventually is granted for these claimed 
conditions, unless, for example, the Veteran successfully 
collaterally attacks that prior decision and shows it 
involved clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a).  See also Sears v. Principi, 16 Vet. App. 244, 
248 (2002); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
See, too, Rudd v. Nicholson, 20 Vet. App. 296 (2006).  But 
those are downstream determinations, not currently at issue.

It is clear from the record that the Veteran did not file a 
substantive appeal within the required 60 days from the date 
the RO mailed him the SOC; nor did he request an extension of 
time in order to do so.  He has argued that he was prevented 
from filing an appeal in a timely manner due to his mother's 
death and on account of his posttraumatic stress disorder 
(PTSD).  In support of this argument, he has submitted his 
mother's death certificate, a pastor's statement, and a 
medical statement from Dr. G.S.G., a private psychologist.  
Dr. G.S.G. indicated that between October 2003 and January 
2004 the Veteran was medically unable to complete a number of 
tasks and may have missed deadlines for paper submissions.  
Also, during his November 2008 hearing, the Veteran testified 
that he made a phone call to VA explaining his situation with 
his mother and his PTSD.  He indicated that he made this 
phone call before the deadline for filing his substantive 
appeal.  But there is no documentation of this purported 
phone call in his claims file, such as in the way of a Report 
of Contact (VA Form 119).

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction (so, here, the RO) within the 
appropriate time frame.  The Board is bound by the laws and 
regulations governing the appellate process.  See 38 U.S.C.A. 
§ 7104.  And in this particular case, there simply is no 
evidence the substantive appeal was received by the RO before 
the filing deadline.  Moreover, although the Veteran has 
identified circumstances he believes mitigate against finding 
he did not file a timely substantive appeal - namely, the 
then recent death of his mother and his mental illness 
(PTSD), the holdings in Percy and Bowles make clear that the 
Board retains the discretionary authority, even in these 
unfortunately circumstances, not to equitably toll the filing 
of a timely substantive appeal.  In addition, the RO notified 
the Veteran as far back as April 2004 - rather immediately 
after receiving his substantive appeal, that he had not 
timely appealed the October 2002 decision.  And at no time 
during his subsequent appeal of this preliminary timeliness 
determination has the RO done anything that could be 
construed as misleading or continuing the appeal 
on its merits.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556 (2002).  Indeed, as mentioned, by remanding this 
claim in March 2009, even the Board directed that he receive 
notice of the applicable statutes and regulations governing 
the filing of a timely substantive appeal, and that he have 
an opportunity to submit additional evidence and/or argument 
in response and be heard on the matter.  But nothing 
additionally came out of that, so the Board is left to deny 
the attempted appeal of that earlier October 2002 decision as 
untimely.

Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection for Low Back and Cervical Spine 
Disorders

Because the Veteran did not timely appeal that earlier 
October 2002 RO decision denying these claims, that decision 
is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.1103.

If, however, there is new and material evidence, these claims 
must be reopened and readjudicated on their underlying 
merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The RO denied the Veteran's petition to reopen these claim in 
the March 2005 rating decision at issue - determining he had 
not submitted the required new and material evidence.  So, 
too, must the Board must make this threshold preliminary 
determination as to whether new and material evidence has 
been submitted, before proceeding further, because this 
initial determination affects the Board's jurisdiction to 
adjudicate the underling claims for service connection on 
their merits, i.e., on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that 
new and material evidence has not been submitted, then its 
analysis must end, as further analysis is neither required 
nor permitted.  See Barnett, 83 F.3d at 1383-4.  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims); and VAOPGCPREC 05-92 
(March 4, 1992).

When denying these claims in October 2002, the RO noted the 
Veteran's military pre-induction examination had failed to 
detect any pre-existing disability, although he had reported 
having a pre-service congenital abnormality.  Additionally, 
the RO indicated there were no indications he had complained 
about his cervical or lumbar spine while in the military (of 
experiencing pain, etc.).  Therefore, the RO determined there 
was no evidence of an incurrence of a cervical or lumbar 
spine disorder in service or, alternatively, evidence of 
aggravation of a pre-service disability beyond its natural 
progression.  And for the reasons and bases already 
discussed, the Veteran initiated, but did not perfect 
(complete), a timely appeal of that October 2002 decision.  
So that earlier decision is final and binding on him based on 
the evidence then of record, in turn requiring new and 
material evidence to reopen these claims.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.160(d), 20.200, 
20.302, 20.1103.



The Veteran filed his petition to reopen these claims in 
March 2004.  For petitions to reopen, as here, filed on or 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that final 
and binding October 2002 rating decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

The additional evidence received since that October 2002 
denial consists of:  private medical opinions and records, VA 
treatment records, the transcript of the November 2008 
hearing, and lay statements.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  And a January 2003 letter from Dr. E.F.N., a 
private physician, also is material because it relates to an 
unestablished fact necessary to substantiate these claims.  
38 C.F.R. § 3.156(a).  Specifically, this private physician 
indicated he had no doubt that the Veteran's spinal 
condition, which dated back to 1958 or 1959, was exacerbated 
by his induction into the U.S. Army and his deployment to a 
combat unit in Vietnam in 1967.

So this medical opinion is material to the claims because it 
suggests a correlation between the Veteran's cervical and 
lumbar spine disorders and his military service, albeit a 
perceived worsening of this pre-existing condition during or 
as a result of his service.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 
(1996), the newly presented evidence need not be probative of 
all the elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Therefore, since there is new and material evidence, the 
claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
They now must be readjudicated on the underlying merits, 
i.e., on a de novo basis.  But, as mentioned, this will be 
temporarily deferred pending completion of the additional 
development of these claims on remand.


ORDER

The Veteran's substantive appeal, received on March 9, 2004, 
was not timely filed to perfect a timely appeal of the RO's 
October 2002 decision denying his claims for service 
connection for cervical spine and low back disorders.  So his 
appeal of this timeliness issue is denied.

Since there is new and material evidence, however, the 
petition to reopen these claims is granted, subject to the 
further development of these claims on remand.




REMAND

Regrettably, before readjudicating these claims for service 
connection for cervical spine and low back disorders on their 
underlying merits, these claims require further development.  
And although the Board sincerely regrets this additional 
delay in deciding these claims, this additional development 
of these claims is necessary to ensure there is a complete 
record upon which to decide these claims so the Veteran is 
afforded every possible consideration.

As mentioned, the Veteran's August 1966 military pre-
induction examination failed to detect any pre-existing 
disability - although he had reported a pre-service 
congenital abnormality when reporting his relevant medical 
history.  So there was only his self-reported history of a 
pre-existing condition.  Concerning this, and as the RO 
acknowledged, the Court has held on multiple occasions that 
lay statements by a Veteran concerning a pre-existing 
condition, alone, are insufficient to rebut the presumption 
of soundness at service entrance.  See, e.g., Gahman v. West, 
13 Vet. App. 148, 150 (1999) (recorded history provided by a 
lay witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

Here, though, even the Veteran's personal treating physician 
and chief proponent, Dr. E.F.N., readily acknowledged in the 
January 2003 letter that the Veteran's spinal condition dates 
back to 1958 or 1959, so to well before he began serving 
on active duty in the military since his service began in 
August 1967.  Indeed, during his rather recent November 2008 
hearing, the Veteran acknowledged that he had twice injured 
his back prior to beginning his military service, initially 
in 1958/59 while playing tennis, and again in 1960 while 
playing baseball.  And he added that, because he was a 
doctor, he not only was aware of the resulting physical 
disability from those injuries, but even the specific 
diagnosis.  So he believes that his continued work as a 
doctor during his military service (involving lifting 
patients, etc.) "aggravated" his pre-existing condition, 
which he acknowledges was in part congenital.  He further 
testified that the impairment that started in the lumbar 
segment of his spine continually progressed up to the 
cervical segment.  And his personal treating physician, Dr. 
E.F.N., essentially reiterated this chain of events in 
remarking in his January 2003 supporting letter that the 
Veteran's spinal condition, although admittedly pre-existing 
his military service, nonetheless was exacerbated by his 
induction into the U.S. Army and deployment to a combat unit 
in Vietnam in 1967.

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99. 

When no preexisting disorder is noted upon entry into 
service, the Veteran is presumed to have been in sound 
condition upon entry and the presumption of soundness arises.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.

Conversely, if a pre-existing disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but he may bring a claim for 
service-connected aggravation of that disorder.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   



The evidence mentioned currently on file is insufficient to 
make an informed decision on the claims.  Rather, a medical 
nexus opinion is needed to further assist in determining the 
etiology of the disability affecting the cervical and lumbar 
segments of the Veteran's spine and, in particular, the odds 
he developed this disability while in the military from the 
type of activity claimed (or, instead, necessarily had it 
before service if congenital).  But even if congenital, there 
needs to be some medical indication of whether there is 
additional disability from aggravation during service by a 
superimposed condition.  A compensation examiner needs to 
address both of these potential theories of entitlement to 
service connection, direct incurrence and possible 
aggravation of a pre-existing condition.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether he clearly 
and unmistakably had a spinal disability 
prior to beginning his military service, 
including a congenital defect - which, 
if he did, necessarily predated his 
military service.  If it is determined 
that he clearly and unmistakably had a 
pre-existing spinal defect, including a 
congenital defect, then an opinion also 
is needed as to whether there also is 
clear and unmistakable evidence this 
pre-existing defect was not aggravated 
during or by his military service beyond 
its natural progression.  If the pre-
existing spinal disability was a 
congenital defect, then an opinion is 
needed as to whether there was 
aggravation of this 
pre-existing congenital defect during or 
by his military service by superimposed 
disease or injury, so as to in turn 
result in additional disability.



If, on the other hand, it is determined 
the Veteran did not have a spinal 
disability prior to beginning his 
military service, including a congenital 
defect, then an opinion is needed 
concerning the likelihood (very likely, 
as likely as not, or unlikely) that any 
current disability affecting the 
cervical and lumbar segments of his 
spine is attributable to his 
military service - and specifically to 
the type of activity alleged (lifting 
patients, etc).

Note the different standards of proof.  
The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

In comparison, "clear and unmistakable 
evidence" means "with a much higher 
certainty than 'at least as likely as 
not' or 'more likely than not.'"

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on his or her review 
of the relevant evidence in file and 
the results of his or her objective 
clinical evaluation of the Veteran.

To this end, the claims file, including 
a complete copy of this remand, must be 
made available to the examiner for 
review of the pertinent medical and 
other history.



The Veteran is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, 
may have adverse consequences on these 
pending claims.

2.  Then readjudicate these claims on 
their underlying merits in light of the 
additional evidence.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


